Citation Nr: 0321769	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-15 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
spider bite to the right index finger.

2.  Entitlement to service connection for a deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1958 to February 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California (CA), that denied the veteran's claims 
of entitlement to service connection for residuals of a 
spider bite to the right index finger and a deviated nasal 
septum (which the RO characterized as a broken nose).  The 
veteran has perfected a timely appeal.  

It is noted that these claims were remanded by the Board for 
additional development in December 2000 and, in July 2003, 
they were returned to the Board.


FINDINGS OF FACT

1.  The residuals of a spider bite to the right index finger 
were not shown in service and are not related to any incident 
of service.

2.  The medical evidence is in relative equipoise as to 
whether the veteran's deviated nasal septum was related to 
service.


CONCLUSIONS OF LAW

1.  The residuals of a spider bite to the right index finger 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).

2.  Resolving all reasonable doubt in favor of the veteran, a 
deviated nasal septum was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims of 
entitlement to service connection for residuals of a spider 
bite to the right index finger and a deviated nasal septum.  
In a letter dated in April 2003, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, and what records the veteran was expected to provide 
in support of his claims.  The veteran and his representative 
were provided with a copy of the appealed rating decision, a 
statement of the case, and a supplemental statement of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claims and the requirement 
to submit medical evidence that established entitlement to 
service connection for residuals of a spider bite to the 
right index finger and a deviated nasal septum.  By way of 
these documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA outpatient treatment reports.  The 
veteran has stated in the course of this appeal that he does 
not have any additional medical records.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claims of entitlement to service connection for residuals 
of a spider bite to the right index finger and a deviated 
nasal septum poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Given the two separate disabilities for which the veteran 
claims entitlement to service connection, the Board will 
examine each disability in turn and adjudicate whether the 
veteran is entitled to service connection for residuals of a 
spider bite to the right index finger and a deviated nasal 
septum.

Residuals of a Spider Bite to the Right Index Finger

A review of the veteran's service medical records indicates 
that he reported no history, diagnosis, or treatment of a 
spider bite on the medical history report that accompanied 
his enlistment physical examination accomplished in February 
1958.  Clinical evaluation of the veteran was normal, and he 
was found qualified for enlistment.

In August 1960, the veteran was treated for a rectal abscess 
after complaining that he had experienced some rectal pain 
and bleeding.  The examiner noted that a previous rectal 
abscess had been incised while the veteran had been in 
service in Germany.  Digital rectal examination and 
proctoscope of the veteran were both negative.  No further 
assessment or impressions were provided.

The veteran reported no history, diagnosis, or treatment of a 
spider bite on the medical history report that accompanied 
his January 1961 separation physical examination.  Although 
the "Report of Medical History" completed at the time of 
the veteran's separation physical examination is undated, a 
review of this form indicates that its purpose was 
"discharge."  Clinical evaluation of the veteran revealed 
that he had identifying body marks in the form of scars in 
the right lower forearm (noted as a cut) and a tattoo on the 
right upper arm, but he was otherwise normal.  No significant 
or interval history and no defects or diagnoses were noted, 
and the veteran was found qualified for separation from 
service.

On a VA Form 21-526, "Veteran's Application For Compensation 
Or Pension," dated in December 1998, the veteran stated that 
he was claiming entitlement to service connection for a 
spider bite on his right index finger in 1958 "while on ship 
to Germany."  The veteran also noted in a statement received 
at the RO in February 1999 that he had not been treated for 
this claimed disability since his discharge from service.

On a VA Form 9 received at the RO in July 1999, the veteran 
stated that he experienced residuals of a spider bite to the 
right index finger, specifically numbness.  He stated further 
that, while he had received no treatment for this claimed 
disability since separation from service, "the bite has been 
continuously troublesome."  In a statement dated in August 
1999, the veteran notified the RO that he had no additional 
evidence to submit in support of this claim.

On VA outpatient hand examination at the VA Medical Center in 
Reno, Nevada (hereinafter, "VAMC Reno"), in March 2003, the 
veteran reported that, while in service,  "he was two days 
out of port when his right index finger began swelling 
dramatically and formed an abscess on the dorsum of his right 
index finger."  He was told that this abscess was probably 
due to a spider bite, he was given antibiotics, the lesion on 
his finger was lanced, and it later healed.  Physical 
examination of the veteran revealed that he had a scar over 
the dorsum of the middle phalanx of the right finger and his 
extensor digitorum longus was fixed to the scar, restricting 
flexion by 20 percent in the right index finger, the distal 
interphalangeal joint, and the proximal interphalangeal 
joint.  The grip between the veteran's right thumb and tip of 
the index finger was also weakened by 50 percent of what the 
grip was for the thumb and middle finger of the right hand.  
The examiner noted that the physical findings were such that 
any abscess in that area (of the right index finger) easily 
could have caused the veteran's right index finger 
disability.  The examiner also noted that no spider was ever 
found on the ship and there was no record of treatment on the 
ship in the veteran's claims folder.  The diagnosis was that, 
whatever was the cause of the veteran's abscess, it was as 
least as likely as not that the veteran's right index finger 
disability was due to an abscess on the dorsum of his right 
index finger which had been lanced while the veteran was in 
service.

Deviated Nasal Septum

A detailed review of the veteran's service medical records 
will not be repeated here, except to note any pertinent in-
service complaints.

The veteran reported no history of broken bones on the 
medical history report that accompanied his February 1958 
enlistment physical examination.  Clinical evaluation of the 
veteran was entirely normal, and he was found qualified for 
enlistment (as noted above).

On June 12, 1960, the veteran reported to the emergency room 
at the U.S. Army Hospital in Muenchweile, Germany 
(hereinafter, "USAH Muenchweile"), and stated that he had 
been attacked by people who had used belts and belt buckles 
as weapons.  Physical examination of the veteran revealed 
contusions and small lacerations on his scalp, left cheek, 
lip, and left eye, although there was no apparent corneal 
lesion seen.  The impression was contusions.

A notation in the veteran's service medical records dated 
June 12, 1960, from USAH Muenchweile, states, "As above.  
Nasal deviation due to remote injury."  No further 
assessment or impressions were provided.

The veteran reported no history, diagnosis, or treatment of 
broken bones on the medical history report that accompanied 
his January 1961 separation physical examination.  Clinical 
evaluation of the veteran revealed no pertinent defects, and 
he was found qualified for separation from service.

On a VA Form 21-526, "Veteran's Application For Compensation 
Or Pension," dated in December 1998, the veteran stated, in 
pertinent part, that he was claiming entitlement to service 
connection for a broken nose incurred in Germany in 1959.  In 
a statement received at the RO in February 1999, the veteran 
also noted, in pertinent part, that he had not been treated 
for this disability since his discharge from service.

On a VA Form 9 received at the RO in July 1999, the veteran 
stated, in pertinent part, that his nose was broken following 
an assault during service on June 12, 1960, and it had 
required medical attention.  The veteran also noted the 
finding of 'nasal deviation due to remote injury' dated June 
12, 1960, in his service medical records (discussed above).  
In a statement dated in August 1999, the veteran notified the 
RO that he had no additional evidence to submit in support of 
this claim.

On VA outpatient nose examination accomplished at VAMC Reno 
in March 2003, the veteran stated that "he was beaten by 
some activists in Germany" during service, he had received 
cuts to his face, and his nose had been moved over to the 
left side of his face.  He also reported "a vivid 
remembrance of two prongs being placed up in his nose in 
order to straighten the nose."  The examiner noted the 
veteran's June 1960 treatment for face lacerations and the 
additional statement regarding nasal deviation from a remote 
injury.  Physical examination of the veteran's nose revealed 
that the distal portion deviated slightly towards the left 
and internal examination of the nose showed a slight 
deviation of the septum to the right.  The examiner concluded 
that this physical finding was compatible with a previously 
fractured nose.  However, the examiner also noted that the 
statement in the veteran's service medical records regarding 
nasal deviation from a remote injury with no statement of 
treatment of a fractured nose made it impossible for him to 
say that the veteran's presently mildly deviated septum was 
due to the beating received in Germany during service.

In a statement that accompanied a VA Form 646 filed on the 
veteran's behalf by his service representative in July 2003, 
the veteran's representative stated that service connection 
should be granted for a deviated nasal septum because the 
veteran had been diagnosed with this disorder during an 
examination accomplished on June 12, 1960.

 
Analysis

The veteran and his service representative essentially 
contend on appeal that the veteran incurred residuals of a 
spider bite to the right index finger and a deviated nasal 
septum during service.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002). Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

Taking into account all of the relevant evidence discussed 
above, and resolving any reasonable doubt in the veteran's 
favor, the Board finds that the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a spider bite to the right index finger.  There 
is simply no evidence that the veteran experienced a spider 
bite in service or that he currently suffers from the 
residuals of an in-service spider bite.  As noted above, the 
veteran's service medical records are entirely negative for 
any history, diagnosis, or treatment of a spider bite on the 
right index finger or its residuals, to specifically include 
an abscess or scar.  The only treatment for an abscess in the 
veteran's service medical records was for a rectal abscess 
that was acute, transitory, and completely resolved with in-
service treatment.  Most importantly, the examiner who 
conducted the veteran's discharge physical examination in 
January 1961 made specific findings as to identifying body 
marks but noted only scars on the veteran's right lower 
forearm and a tattoo on the right upper arm on clinical 
evaluation.  

In this regard, the Board notes that the veteran is competent 
to provide lay statements as to the features or symptoms of 
an injury or illness.  Similarly, the veteran also is 
competent to provide lay statements as to the sequence of 
events that led to the injuries he purports to have sustained 
during service.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
recognizes that the veteran has maintained that he received a 
spider bite to the right index finger during service which 
created an abscess and was treated and healed but also left 
him with a residual scar.  As noted above, however, these 
statements are not supported by a detailed review of the 
veteran's service medical records.  Additionally, the Board 
notes that, when the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, as the veteran lacks such 
training and knowledge, he is not competent to render an 
opinion regarding the diagnosis or onset of residuals of a 
spider bite to the right index finger.

The same analysis also applies to the report of the veteran's 
March 2003 VA outpatient hand examination.  At the outset, it 
is noted that examiner stated that it was as least as likely 
as not that the veteran's current right finger disability was 
due to an abscess which had been lanced during service.  In 
making this diagnosis, the VA examiner relied on a medical 
history reported to him by the veteran and, therefore, was 
not an eyewitness to the events that occurred during the 
veteran's period of service.  Moreover, the VA examiner 
essentially relied on an oral history of events provided by 
the veteran, thereby indicating that he had no actual 
knowledge of the veteran's alleged in-service onset of a 
spider bite, abscess, and residual scar of the right index 
finger.  As noted above, there is no contemporaneous medical 
evidence in the veteran's service medical records that he 
was, in fact, treated for a spider bite to the right index 
finger or its residuals, to specifically include an abscess 
or a scar, at any time during service.  Further, the VA 
examiner himself noted in March 2003 that there was no 
treatment record for any spider bite to the right index 
finger in the veteran's service medical records.  Therefore, 
any medical opinion regarding when and what actions or 
sequence of events caused the veteran's residuals of a spider 
bite to the right index finger is outside the scope of the VA 
examiner's competence.  Cf. King v. Brown, 5 Vet. App. 19, 21 
(1993) (credibility of a statement may not be presumed when 
the fact asserted is beyond the competence of the person 
making the assertion).  Because the medical history provided 
by the veteran at the time of his March 2003 VA outpatient 
hand examination is not supported by the service medical 
records, any medical opinion based on this reported medical 
history lacks credibility and is of less probative value than 
the medical evidence on the record of this claim that is 
contemporaneous to the veteran's period of service.  
Accordingly, the March 2003 VA examination cannot serve as a 
basis for granting the veteran's claim of entitlement to 
service connection for residuals of a spider bite to the 
right index finger.

Turning to the veteran's claim of entitlement to service 
connection for a deviated nasal septum, the Board notes 
initially that there is a solitary notation of 'nasal 
deviation due to remote injury' dated June 12, 1960, in the 
veteran's service medical records.  These records are 
otherwise entirely negative for any history, diagnosis, or 
treatment of a deviated nasal septum.  The Board acknowledges 
the VA examiner's findings on outpatient nose examination 
accomplished in March 2003 that the veteran's slightly 
deviated distal portion of the nose and nasal septum were 
compatible with a previously fractured nose.  However, the VA 
examiner concluded that the June 12, 1960, statement 
regarding a nasal deviation due to a remote injury, with no 
statement of treatment for a fractured nose in the veteran's 
service medical records, made it impossible to determine 
whether the veteran's presently mildly deviated nasal septum 
was related to service.  Given the uncertainty surrounding 
the in-service diagnosis of a deviated nasal septum, the 
Board finds that the evidence is in relative equipoise as to 
whether this disorder was incurred in service.  Therefore, 
pursuant to 38 U.S.C.A. § 5107(b) (West Supp. 2002), and 
acknowledging that it is required to resolve any reasonable 
doubt regarding service-connected disabilities in the 
veteran's favor under 38 C.F.R. § 3.102 (2002), the Board 
concludes that the veteran incurred a deviated nasal septum 
in service.  In reaching this conclusion, the Board notes 
that it relied on the findings of nasal deviation due to a 
remote injury in June 1960 and a deviated nasal septum on VA 
outpatient examination in March 2003.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
deviated nasal septum is granted.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to service connection for residuals of a spider 
bite to the right index finger.  The Board also finds that, 
after resolving any reasonable doubt in the veteran's favor, 
the claim of entitlement to service connection for a deviated 
nasal septum is granted.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  The appeal is denied in 
part and granted in part.




ORDER

Entitlement to service connection for residuals of a spider 
bite to the right index finger is denied.

Entitlement to service connection for a deviated nasal septum 
is granted.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

